Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-1 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record, alone or in obvious combination, discloses a motor vehicle including: a body; and a steering and suspension assembly coupled to the body, the steering and suspension assembly comprising: a left suspension upright and a right suspension upright, each suspension upright including a respective sleeve, a respective upper joint and a respective lower joint; a bridge having opposite left and right ends that are rotatably connected to the respective left and right suspension uprights, the bridge being pivotally connected to a body of the vehicle by a bridge body mount between the left and right ends; at least one connecting link extending primarily in a lateral direction and providing a connecting link left end connected to the left suspension upright and a connecting link right end connected to the right suspension upright, the or each connecting link being rotatably connected to the body at a, or a respective, connecting link body mount; the respective upper joints of the left and right suspension uprights rotatably connecting the left and right suspension uprights to the respective ends of one of the bridge or the at least one connecting link; the respective lower joints of the left and right suspension uprights rotatably connecting the left and right suspension uprights to the respective ends of the other one of the bridge or the at least one connecting link; left and right wheel hub assemblies associated with the respective left and right suspension uprights, the left 
Regarding claim 40, none of the prior art of record, alone or in obvious combination, discloses a motor vehicle comprising: a body; and a steering and suspension assembly coupled to the body, the steering and suspension assembly comprising: at least one bridge having opposite first and second ends; first and second wheel hub assemblies disposed at the opposite first and second ends of the at least one bridge, respectively, each first and second wheel hub assembly comprising a respective rod, wherein each respective rod is fixed at both ends to the remaining portion of each of the first and second wheel hub assemblies; first and second wheels mounted on the first and second wheel hub assemblies, respectively; first and second suspension guides associated with the first and second wheel hub assemblies, respectively, each suspension guide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614